DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 
Initial Remarks
	This action is in response to communications: 08/17/2020.  Claims 1-11 are pending.  Claims 1, 10 and 11 have been amended, no claims have been canceled and no claims have been added.
	Claims 1 and 10 were objected to for informalities.  Applicant has amended claims 1 and 10 to correct the informalities.  The corresponding claim objections have been withdrawn.
	Claims 1, 10 and 11 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Applicant has amended the corresponding claims and, therefore, a portion of the corresponding rejections have been withdrawn (see 35 U.S.C. 112(b) rejection below).  

Specification
The disclosure is objected to because of the following informalities:
The specification lacks paragraph numbers as per 37 CFR 1.52(b)(6).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As presently amended, claim 1 recites, “a memory basket for storing a first memory usage of a service as receiving a call of the service;” “measuring a second memory usage to be used by a first service logic when the first service logic is performed;” “updating the memory basket based on the second memory usage;” and “determining whether the first memory usage exceeds a predetermined tolerance based on the updated memory basket.”  It is unclear as to the order/facilitation between the first and second memory usage(s)/service(s).  Is the first memory usage/service a service to be processed, which will consume a first amount of memory usage and the second memory usage memory usage already utilized/occupying capacity of the memory bucket?  Is the second memory usage a memory usage of a service following the first memory service yet to be processed, etc.?   A similar rejection, in regards to order of operation was presented in the previous action, dated 11/04/2020, and no explanation was provided by Applicant in regards to how or why the current amendments address and/or overcome the 35 U.S.C. 112(b) rejections.  For 
Regarding claims 10 and 11, claims 10 and 11 share the same or similar issues as claim 1 and are, therefore, rejected for the same or similar reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-11 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining whether the service is a previously called service,” “determining the predetermined tolerance based on a highest value of the first memory usage during processing,” “measuring a second memory usage to be used by the first service logic,” “updating the memory basket based on the second memory usage,” and determining whether the first memory usage exceeds a predetermined tolerance based on the updated memory basket.”  The claim limitations, as recited in claims 1, 10 and 11, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, 
The judicial exception is not integrated into a practical application.  Claim 1 recites “creating a memory basket,” “by the processor” and “used by a first service logic when the first service logic is performed.”  Note, similar language is recited in claims 10 and 11.  The limitations are recited at a high-level of granularity (i.e. as a generic processor performing generic computer functions such as creating a memory basket to track storage usage of the system and a processor to perform the various method steps) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of a processor for “creating,” “determining,” “ measuring,” and “updating” amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer 
	Claims 3-9 recite further limitations that, as drafted, are directed to the abstract idea of mental processes without significantly more.  For example, the limitations include, “creating the memory basket in a request context,” “updating includes accumulating the measured second memory usage in the memory basket,” and “wherein the first service logic is a logic that sets data to a data object.”  Such limitations are all processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, nothing in the claim elements preclude the steps from practically being performed in the mind.  If claim limitations, under their broadest reasonable interpretation, cover performance of limitations in the mind, they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly these claims recite an abstract idea.
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claims beyond further recitation of the abstract idea.  There are no additional elements that provide or amount to significantly more than the judicial exception.  The claims are not patent eligible.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gnanadason (U.S. Patent No. 9,361,140).
Regarding claim 1, Gnanadason teaches a computer-readable storage medium storing a computer program, wherein the computer program executes the following methods for processing information when the computer program is executed by one or more processors of a computing device (computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention – Col. 8; line 44 – Col. 9; line 7), the method comprising: 
creating, by the processor (processor to carry out aspects of the present invention – Col. 8; line 44 – Col. 9; line 7), a memory basket for storing a first memory usage of a service as receiving a call of the service (Memory component represents memory allocation as managed by MACL; Memory component (i.e. memory basket) includes a table of available memory blocks and their usage by App1 and App2 – Col. 3; lines 5-20); 
determining, by the processor (processor to carry out aspects of the present invention – Col. 8; line 44 – Col. 9; line 7), whether the service is the same type as a previously called service (a Java Virtual Machine (JVM(R)) component that facilitates processing of the received applications such as App1 and App2 – Col. 2; lines 65-col. 3; line 2; as application server processes App1, App1 may attempt to instantiate new objects requiring memory allocation (i.e. memory allocation(s) for Apps. being the same types of services for the App.) – Col. 4; lines  60-68) 
determining, by the processor (processor to carry out aspects of the present invention – Col. 8; line 44 – Col. 9; line 7), a predetermined tolerance based on a highest value of a memory usage during processing of the previously called service (Each application under processing by application server 110 may have a custom classloader that includes a memory tracker component that defined its minimum and maximum memory boundary (or allocation) and tracks its memory usage – Col. 3; lines 40-48; the defined memory boundary may include a defined heap size; The heap size definition may include one or more of an absolute value (for example, 100 MB), a threshold value (for example, at least 50 MB), a percentage value (for example, 5%), and a configurable default value (for example, 200 MB) – Col. 4; lines 15-20), in response that the service is the same type as the previously called service (the processing of memory allocations (i.e. services) for each App; for example, App1 requesting 250MB, which is 50MB over its defined memory boundary (i.e. over its predetermined tolerance based on the highest memory usage during processing of memory allocations for App1) – Col. 3; lines 40-48); 
measuring, by the processor (processor to carry out aspects of the present invention – Col. 8; line 44 – Col. 9; line 7), a second memory usage to be used by a first service logic when the first service logic is performed (App1's requested memory allocation may, at Some point, exceed its defined memory boundary; tracker component of classloader 1, which is App1’s own memory-aware custom classloader, maintains record of memory blocks already in use by App1 (i.e. second memory usage(s) used by system) – col. 4; line 65 – Col. 5; line 3; application server may detect an excess memory usage characteristic via, for example, the tracker component of one or more classloaders 1-N; For example, the tracker component of classloader 1 determines whether allocating any additional memory requested by App1 in addition to prior allocations would exceed App1's defined memory boundary – Col. 5; lines 50-58)
updating, by the processor (processor to carry out aspects of the present invention – Col. 8; line 44 – Col. 9; line 7), the memory basket based on the second memory usage (Memory component represents memory allocation as managed by MACL; Memory component (i.e. memory basket) includes a table of available memory blocks and their usage by App1 and App2 (i.e. the more memory usage allocated to each App, the more usage tracked) – Col. 3; lines 5-20); and 
determining, by the processor (processor to carry out aspects of the present invention – Col. 8; line 44 – Col. 9; line 7), whether the first memory usage exceeds a predetermined tolerance based on the updated memory basket (application server may detect an excess memory usage characteristic via, for example, the tracker component of one or more classloaders 1-N; For example, the tracker component of classloader 1 determines whether allocating any additional memory requested by App1 (i.e. the memory allocation (“first memory usage”) for App1 to be serviced) in addition to prior allocations (memory already in use by App1) would exceed App1's defined memory boundary (i.e. exceeding the predetermined tolerance based on the amount of memory App1 that is already in use); if so, classloader may perform an appropriate action; if not, classloader permits App1’s requested memory allocation – Col. 5; lines 50-60).
	
	Regarding claims 10 and 11, claims 10 and 11 comprises the same or similar language as claim 1 and is, therefore, rejected for the same or similar reasons.  Regarding claim 11, Gnanadason teaches a computing device comprising: one or more processors; and a memory storing commands executable in the one or more processors (Gnanadason; Col. 9 line 56 – Col. 10 line 13).

Regarding claim 2, Gnanadason teaches terminating, by the processor, the service if the first memory usage exceeds the predetermined tolerance (Exceeding the application’s defined memory boundary may perform an appropriate action, such as terminating the application - Col. 5 line 51 – Col. 6 line 3).

Regarding claim 3, Gnanadason teaches creating the memory basket in a request context allocated to the service (Each application under processing by application server 110 may have a custom classloader that includes a memory tracker component that tracks its memory usage - Col. 3, lines 41-45; as each application has its own tracking component, the memory used to track the memory usage (the memory basket) would be allocated to the application (service) in a request context).

Regarding claim 4, Gnanadason teaches wherein the updating includes accumulating the measured second memory usage in the memory basket (The tracker component of classloader 1 determines whether allocating any additional memory requested by App1 in addition to prior allocations (accumulating in the memory basket) would exceed App1's defined memory boundary - Col. 5, lines 54-57; alternatively, see Col. 4, lines 51-59, for heap tracking/updating based on allocations).
	
	Regarding claim 8, Gnanadason teaches wherein the first service logic is a logic that sets data to a data object (As application server 110 processes App1, App1 may attempt to instantiate new objects requiring memory allocation - Col. 4, lines 65-66).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanadason in view of Lopes (U.S. Patent No. 6,473,895).
Regarding claim 5, Gnanadason teaches execution of the updating step (The tracker component of the classloader maintains a record of memory blocks in use by the application, Col. 5, lines 1-3).  Gnanadason may not necessarily teach execution of the updating step as a cross cutting concern applied with an aspect using an aspect oriented programming module. 
	Lopes teaches logic applied with an aspect in which execution of a monitoring step (A monitor aspect provides for the detection and notification of the condition or event, for a monitoring object that implements behavior for receiving and reacting to notification of a condition or event; the programming for the actual monitoring function (logic) is separated from the portions of the system implementing the resources, and is implemented by a monitor aspect – Lopes; Col. 6, lines 24-33) is a cross-cutting concern by using an aspect-oriented programming (AOP) module included in the processor (Aspects are concerns that cross cut modularization of a software system, and aspect-oriented programming localizes implementation of cross-cutting concerns in special purpose program modules – Lopes; Col. 2, lines 55-64). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the updating step Gnanadason teaches with the applying of cross-cutting concerns through aspect-oriented programming Lopes teaches, to apply the aspect of the updating step as a cross-cutting concern. Doing so would have localized the implementation of the cross-cutting concern in a small number of special purpose program modules, rather than spreading the implementation of such concerns throughout the primary program modules. (Lopes; Col. 2, lines 58-62).

	Regarding claim 6, Gnanadason may not necessarily teach wherein a time point when the aspect is applied is a time point when a source code of the first service logic is complied.
	Lopes further teaches wherein a time point when the aspect is applied is a time point when a source code of the first service logic is compiled (The monitoring functionality is the behavior that will be transparently forced on the resource object classes 210-240 when the system 200 is compiled – Lopes; Col. 7, lines 29-32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Lopes to have the time point of applying the aspect be when the source code of the logic is compiled. Doing so would have the aspect behavior forced onto the object class when it is compiled. (Lopes Col. 7, lines 57-61).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gnanadason in view of Lopes in further in view of Schneider (U.S. Patent Pub. No. 2010/0138815).
 	Regarding claim 7, Gnanadason and Lopes may not necessarily teach wherein the time point when the aspect is applied is a time point when the source code of the first service logic is executed. 
	Schneider teaches wherein the time point when the aspect is applied is a time point when the source code of the first service logic is executed (The aspect functionality can be inserted dynamically at runtime (when executed) into the VM, anywhere within the code – Schneider; [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gnanadason and Lopes with the teachings of Schneider, to have the time point of applying the aspect be when the source code of the logic is executed. Doing so would have aspects implemented on an as-needed basis, rather than implementing all aspects in every loading of a program. (Schneider; [0042]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gnanadason in view of McCartney (U.S. Patent No. 6,275,857).
Regarding claim 9, Gnanadason teaches creating a memory basket to track memory usage (A memory aware classloader is generated for each application (service), containing a tracking component (corresponding to a memory basket, as it tracks memory usage) - Col. 3, lines 41-45; The classloader tracks the heap size (memory usage) for the corresponding application - Col. 4, lines 51-56). Gnanadason may not necessarily teach clearing the memory basket upon termination of the service. 
McCartney teaches clearing, by the processor, the memory basket when the service is terminated (It is desirable that when resource allocating process 42 terminates, that all objects (including the memory basket) be destroyed (cleared) and all resources returned to a general pool where they can be reallocated for use by another process – McCartney; Col. 10, lines 8-12).
(McCartney; Col. 10, lines 8-33). 

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejections, Applicant alleges that amended claims 1, 10 and 11 are not directed to an abstract idea and that the claimed amendments provide patent eligible subject matter directed to “an improvement to computer functionality itself.” (see Remarks dated 02/04/2021; pgs. 5-7).  However, the use of claim limitations reciting “determining” steps do not solve the underlying issues in regard to an abstract idea comprising elements sufficient to amount to significantly more than the judicial exception.  “Determining whether the service is the same type as a previously called service” and “determining the predetermined tolerance based on a highest value of a memory usage,” under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim elements preclude the step from practically being performed in the mind (as described above).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
The judicial exception is not integrated into a practical application.  Amended claim 1 continues to recite “by the processor.”  Note, similar language is recited in claims 10 and 11.  Whether or not the application provides a benefit to processing on service-oriented architectures, the limitations are still recited at a high-level of granularity (i.e. as a generic processor performing generic computer functions such as creating a memory basket to track storage usage of the system and a processor to perform the various method steps) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of a processor for “creating,” “determining,” “ measuring,” “updating,” “comparing,” etc. amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide or amount to an inventive concept.  
Applicant attempts to compare the current claim limitations with Example 40 of the Subject Matter Eligibility Examples 37-42 (“SME 37-42”), which stated that a claim directed to comparing at least one of three predefined types of collected network traffic data to a predefined threshold falls was integrated into a practical application. SME 37-42, at page 11. The ordered combination of steps including the collecting of "Netflow protocol data" rose to the level of a practical application because the claimed steps 
However, according to Example 40 of the SME 37-42, the claims were not deemed patent eligible solely because the claims/invention were deemed as an improvement.  Example 40 continues, “Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data.” “Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance.” “The collected data can then be used to analyze the cause of the abnormal condition.” “This provides a specific improvement over prior systems, resulting in improved network monitoring.” (SME 37-42; “2A – Prong 2: Integrated into a Practical Application;” pg. 11).  The claims in which Applicant relies points to specific articulation in which the data collected reflects and can be used to analyze cause(s) of abnormal conditions, which provides a “specific improvement.”  The claims as currently presented provide, creating memory for storing; determining whether a service is a same service; determining a predetermined threshold; measure memory usage; update the memory; and compare data to that threshold.  The determining/measuring/comparing of data merely determines whether an excess amount of memory usage may be facilitated and, if not, do not perform the service.  It appears that the current application provides no “specific improvement” beyond the 
Regarding the rejections under 35 U.S.C. 102, Applicant alleges Gnanadason does not disclose the features of “determining the predetermined tolerance based on a highest value of a memory usage during processing of the previously called service, in response that the service is the same type as the previously called service.  As addressed above, Gnadason teaches a predetermined tolerance based on a highest value of a memory usage during processing of the previously called service (Each application under processing by application server 110 may have a custom classloader that includes a memory tracker component that defined its minimum and maximum memory boundary (or allocation) and tracks its memory usage – Col. 3; lines 40-48; the defined memory boundary may include a defined heap size; The heap size definition may include one or more of an absolute value (for example, 100 MB), a threshold value (for example, at least 50 MB), a percentage value (for example, 5%), and a configurable default value (for example, 200 MB) – Col. 4; lines 15-20), in response that the service is the same type as the previously called service (the processing of memory allocations (i.e. services) for each App; for example, App1 requesting 250MB, which is 50MB over its defined memory boundary (i.e. over its predetermined tolerance based on the highest memory usage during processing of memory allocations for App1) – Col. 3; lines 40-48).  Gnanadason teaches predetermining a maximum (or tolerance) of memory usage in which the application may utilize/allocate.  The highest value of memory usage during processing of a 
Finally, Applicant alleges that Gnanadason does not relate to the service-oriented architecture and, therefore, Gnanadason fails to disclose a service-oriented architecture-based method (reflected in claim 10). However, generally, the preamble describes the purpose or intended use of the claimed invention and does not limit the claim limitations.  The body of the claim following the preamble is a self-contained description and does not depend on the preamble for completeness. (see MPEP 2111.02 and MPEP 2111.02(II)).   Additionally, even if “service-oriented architecture” was given any weight, the term is overly broad that covers any computing system, including the ones describe in the cited prior art.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        





/R.L.S./Examiner, Art Unit 2137